Citation Nr: 0424398	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right lower extremity.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
No. Little Rock, Arkansas.

The RO issued a rating decision in August 2002 by which 
service connection was granted for diabetes mellitus and a 20 
percent disability evaluation was assigned.  The veteran 
filed a notice of disagreement with the assigned rating.  A 
Statement of the Case (SOC) was issued in March 2003 and the 
veteran perfected his appeal in July 2003.

The veteran also disagreed, via May 2003 correspondence, with 
the ratings assigned upon the grant of service connection for 
peripheral neuropathy of each lower extremity in a December 
2002 rating action.  He likewise disagreed with the decision 
to deny service connection for erectile dysfunction.  The RO 
issued a SOC in February 2004 and the veteran perfected his 
appeal the following month.

A hearing was held via the undersigned Veterans Law Judge via 
videoconference in March 2004.

The issues of entitlement to service connection for diabetic 
retinopathy and entitlement to increased ratings for 
peripheral neuropathy of the lower extremities are addressed 
in the REMAND portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained, 
and all due process concerns have been addressed.

2.  The veteran's diabetes mellitus does not require insulin 
or regulation of activities.

3.  Competent medical evidence lists diabetes as the 
causative factor of the veteran's erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.119, Diagnostic Code 7913 (2003).

2.  Erectile dysfunction is proximately due to the veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  The Board 
notes that as the entire benefit desired from his appeal for 
service connection for erectile dysfunction has been resolved 
in his favor, and the issues regarding peripheral neuropathy 
and retinopathy are addressed in the Remand, the Board 
dispenses with discussion of the VCAA as to that portion of 
his claim.
 
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In March 2002, the veteran filed a claim 
seeking service connection for diabetes mellitus.  Before 
adjudication of his service connection claim, the veteran was 
notified via letter in July 2002 of the evidence needed to 
substantiate his service connection claim and that while VA 
had requested medical evidence on his behalf, it was still 
his responsibility to see that VA received it (unless the 
evidence was kept by VA, the military, or any other federal 
government agency).  Subsequent to the veteran's notice of 
disagreement with his disability rating as contained within 
the August 2002 rating decision in which service connection 
was granted, the veteran was provided with the March 2003 SOC 
that provided him with the full regulations regarding VA's 
duty to assist and the specific regulatory criteria for 
evaluating diabetes mellitus.  The veteran was also 
subsequently afforded the opportunity to identify evidence 
not of record at the March 2004 hearing.  Accordingly, the 
Board considers the VA's notice requirements have been met in 
this case.  See VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 
25180 (2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in 
December 2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting report has been obtained.  The veteran's September 
2002 notice of disagreement with attached medical evidence 
reveals that his primary medical care was received at VA.  VA 
treatment records have been associated with his claims 
folder.  The veteran submitted additional VA medical records, 
received in March 2004.  A waiver of initial RO review 
accompanied the evidence.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
The veteran has not identified additional evidence that is 
not of record.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and further development assistance 
would be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

Increased Rating for Diabetes

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2003).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus.  He 
contends that he is entitled to a 40 percent disability 
rating.  A 40 percent disability rating is warranted for 
diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).  A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

The evidence of record indicates that the veteran was 
diagnosed with diabetes mellitus, Type II, in April 2002, at 
which time he was prescribed metformin, an oral diabetic 
medication.  A May 2002 VA treatment record reflects that 
glipizide, another oral agent, was ordered to be taken along 
with the metformin.

The December 2002 VA diabetes examination report reflects 
that the veteran denied any ketoacidosis or hypoglycemic 
reactions requiring hospitalization in the preceding three 
years.  He was on a 2200-calorie American Diabetes 
Association (ADA) diet.  The report reflects that while the 
veteran reported that he had decreased exercise tolerance, 
the examiner indicated that the veteran's diabetes would not 
render the veteran physically inactive.  The report reflects 
the veteran was prescribed medications taken by mouth.

The March 2004 hearing transcript reflects that the veteran 
testified that he did not get around that well and that he 
ran out of energy.  He indicated this was due his diabetes 
but also indicated it was due to his peripheral neuropathy of 
the lower extremities, which is diabetic in etiology but 
evaluated separately.  See 38 C.F.R. § 4.14 (2003).

A March 2004 VA medication list again reflects that the 
veteran had been prescribed oral medication for his diabetes 
mellitus, not insulin.

As the objective evidence of record does not reflect that the 
veteran is required to regulate his activities due to his 
diabetes or that he is prescribed insulin, his disability 
picture does not more closely approximate the criteria for a 
40 percent disability rating.  See 38 C.F.R. § 4.7 (2003).  
The Board has also considered the application of staged 
ratings.  In Fenderson v. West, the Court held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119, 126 (1999).  In this case, a 
review of the record does not reveal that the veteran's 
service-connected diabetes mellitus has worsened such that he 
meets the criteria for a disability rating in excess of 40 
percent at any point during the pendency of his appeal.  At 
no point during this appeal has he been prescribed insulin or 
been required to regulate his activities due to his diabetes.  
As such, a staged rating is not warranted in the instant 
case.

In short, the preponderance of the evidence is against the 
veteran's increased rating claim.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran receives treatment 
for his service-connected disability on a regular basis and 
takes medication, the veteran's disability picture does not 
present manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2003).

Secondary Service Connection

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
2002), 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002), 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Here, the veteran contends that his service-connected 
diabetes mellitus has caused his erectile dysfunction.  A 
December 2002 VA genitourinary examination report contains a 
diagnosis of, "Diabetes mellitus with erectile 
dysfunction."  The report reflects that it was the 
examiner's medical opinion that the veteran's erectile 
dysfunction was secondary to his diabetes.  A March 2004 VA 
urology note reflects that that the veteran had severe 
erectile dysfunction, with the physician noting that diabetes 
was the causative factor with a high degree of certainty.  
Accordingly, the Board concludes that service connection is 
warranted for erectile dysfunction as competent medical 
evidence links it to his service-connected condition of 
diabetes mellitus.


ORDER

An increased rating for diabetes mellitus is denied.

Service connection for erectile dysfunction is granted.


REMAND

In regards to his increased rating claims for peripheral 
neuropathy of the lower extremities, the March 2004 hearing 
transcript reflects that the veteran testified that "legs" 
have gotten worse, requiring a change in medication, since 
his December 2002 examination.  He also indicated that he had 
lost work and wages as a concrete finisher due to his 
peripheral neuropathy condition.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most recent records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, a remand is in order for a current peripheral nerves 
examination.  Also, after any appropriate release form is 
received, reasonable efforts to obtain evidence from the 
veteran's employer should be made.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).

The veteran initiated a claim of entitlement to service 
connection for diabetic retinopathy in September 2002.  The 
RO denied service connection via a December 2002 rating 
decision.  The veteran filed a timely Notice of Disagreement 
(NOD) in July 2003, asserting on a substantive appeal form 
that he felt that his diabetic retinopathy was due to his 
diabetes and associated medications.  See 38 C.F.R. § 20.302 
(2002).  A SOC has not been sent to the veteran regarding 
this issue.  In Manlicon v. West, 12 Vet. App. 238 (1999), 
the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC.

Accordingly, this case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA medical facility located in 
Fayetteville, Arkansas, from December 
2002 to the present.

2.  After obtaining any necessary release 
form, if needed, request attendance 
records from the veteran's employer.

3.  Schedule the veteran for a VA 
peripheral nerve examination to determine 
the current nature and extent of his 
peripheral neuropathy of the lower 
extremities.  Send the claims folder for 
the examiner to review.

4.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since February 
2004.  An appropriate period of time 
should be allowed for response.

5.  After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement to service 
connection for diabetic retinopathy that 
was denied in December 2002.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if he 
wants the Board to consider the claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



